Citation Nr: 0724622	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO. 05-25 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a herniated nucleus 
pulposus L4-5 and L5-S1 with radicular symptoms on the right 
and degenerative changes of L3-4, including as secondary to 
the service-connected low back strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel
INTRODUCTION

The veteran had active service from March 1971 until February 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

After the December 2006 Board hearing, the veteran submitted 
additional evidence, including a May 2007 opinion from a VA 
physician, an opinion from the Orange County Office of 
Appeals and the November 2003 award letter from the Social 
Security Administration. The veteran also submitted a written 
waiver of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is not required. 38 C.F.R. 
§ 20.1304. However, because the case is being remanded, the 
RO will have the opportunity to consider the evidence 
submitted. See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

During the December 2006 Board hearing, the veteran indicated 
he previously was treated at the VA Medical Center in 
Philadelphia, Pennsylvania. These records are not associated 
with the claims file. VA's duty to assist includes obtaining 
relevant federal records, including VA medical records. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (Observing that any VA treatment records 
that have been generated up to and including the date of the 
Board's decision, whether or not filed in the appellant's 
claims folder, are in the constructive possession of the 
Board and must be considered).

The veteran also reported receiving treatment for his back 
condition from a Dr.Felix in Philadelphia, Pennsylvania and a 
Dr. Gera in Allegheny, Pennsylvania. These records are not 
associated with the claims file and a review of the record 
reflects these records have never been requested by the RO. 
The RO should take appropriate steps to identify and secure 
these records.

Additionally, the veteran testified that he received Medicare 
benefits from the Social Security Administration but 
explained he was not qualified to receive disability 
benefits. Subsequently, the veteran submitted a copy of the 
November 2003 Social Security Administration decision finding 
he was disabled and therefore entitled to Medicare benefits. 
However, complete copies of the medical records upon which 
any disability decision was based have not been made part of 
the claims file. VA's duty to assist extends to obtaining 
records from the Social Security Administration. 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for a low back 
condition. The RO/AMC should then obtain 
and associate with the claims file any 
records identified by the veteran that are 
not already associated with the claims 
file. The veteran should specifically be 
requested to provide a medical 
authorization for Dr. Felix and Dr. Gera. 
After securing the necessary release(s), 
the RO should obtain those records that 
have not been previously secured. The 
RO/AMC should also request medical records 
from the Philadelphia, Pennsylvania VA 
Medical Center and associate these records 
with the claims file.

2. The RO/AMC should obtain the veteran's 
Social Security Administration disability 
file, including any pertinent claim for 
benefits, the Social Security 
Administration decision, any List of 
Exhibits associated with the decision and 
copies of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based. If after attempting to obtain the 
records the RO/AMC is unable to secure 
them, the facility should provide a 
negative response if records are not 
available and must document whether 
further efforts to obtain these records 
would be futile.

When the development requested has been completed, the claim 
for service connection should again be reviewed by the RO on 
the basis of the additional evidence. If the benefits sought 
are not granted, the veteran and his representative should be 
furnished a Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

